         Case 4:20-cv-00235-SMR-HCA Document 1 Filed 07/29/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                     IN AND FOR THE SOUTHERN DISTRICT OF IOWA
                                 (CENTRAL DIVISION)


ESSENCE WELCH,
                                                                  Polk County District Court
Plaintiff,                                                         Case No. LACL148045

vs.                                                                  Federal District Court
                                                                     Case No. _________
DANIEL DEMPSEY, Individually and in his
official capacity as a law enforcement officer for
the Des Moines, Iowa Police Department; DANA                       NOTICE OF REMOVAL
WINGERT, individually and in his official capacity
as Chief of Police for the Des Moines, Iowa Police
Department: CITY OF DES MOINES, IOWA,

Defendants.



         COME NOW Defendants, Daniel Dempsey, Dana Wingert and the City of Des Moines,

 by and through their undersigned counsel, and for its Notice of Removal states as follows:

         1.     Attached is a copy of the Original Notice and Petition and Jury Demand filed in

 the Iowa District Court for Polk County on July 7, 2020, wherein Essence Welch is the Plaintiff

 and Daniel Dempsey, Dana Wingert and the City of Des Moines are the Defendants. Other

 filings include, Original Notices on the Defendants, and a Subpoena of Service. This is a

 complete list of pleadings and other papers filed in the State Court.

         2.     The Petition makes multiple federal claims Defendants, including:

                a.   Multiple 42 U.S.C. §1983 Claims alleging a violation of the Fourth
                Amendment (Excessive Force) against Dempsey.

                b.       A 42 U.S.C. §1983 Claim alleging a First Amendment Claim leading to
                retaliation.

                c.      A 42 U.S.C. §1983 claim against the City and Wingert, Individually,
                        alleging various Monell-type claims.
        Case 4:20-cv-00235-SMR-HCA Document 1 Filed 07/29/20 Page 2 of 3




        3.     This case is removed pursuant to 28 U.S.C. §§ 1441(a) and (c).

        4.     There are no matters pending in the State Court, other than the Petition which will

require resolution by this Court.

        5.     Plaintiff is represented by counsel, Gina Messamer, 2910 Grand Avenue, Des

Moines, IA, 50312, Tel:515-284-5737, Fax:515-284-1704 email:gmessamer@parrishlaw.com.

        6.     This Notice is filed with the Court within thirty days after service and filing of

the Petition in which Plaintiff asserts his federal claims.

        7.     A copy of this Notice of Removal is being filed in the Iowa District Court for

Polk County

        WHEREFORE, Defendants pray the Court that the case be removed from the Iowa

District Court for Polk County to the United States District Court for the Southern District of

Iowa.


                                               Respectfully submitted,


                                                   /s/ John O. Haraldson
                                               John O. Haraldson AT0003231
                                               Assistant City Attorney
                                               City Hall, 400 Robert D. Ray Dr.
                                               Des Moines, IA 50309-1891
                                               Telephone: (515) 283-4547
                                               Facsimile: (515) 237-1748
                                               E-mail: JOHaraldson@dmgov.org

                                               ATTORNEY FOR DEFENDANTS




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on, July 29, 2020, I electronically filed the
      Case 4:20-cv-00235-SMR-HCA Document 1 Filed 07/29/20 Page 3 of 3




foregoing with the Clerk of Court using the CM/ECF system and a true copy of the foregoing
was electronically sent via the Clerk of Court and to attorney for Plaintiffs.



                                                            /s/ John O. Haraldson
                                                         John O. Haraldson
                                                         Assistant City Attorney
